Title: From James Madison to Albert Gallatin, 22 July 1802
From: Madison, James
To: Gallatin, Albert


Dear Sir
Washington July 22. 1802
It has been concluded by the Secy. of the Navy that the public ship the General Greene, can be advantageously sent with the provisions intended for the squadron in the Mediterranean, and the gun carriages promised to the Emperor of Morocco. I have proposed to the President by a letter of this date that 30,000. dollars be tendered, by this opportunity, to the Dey of Algiers, who will be entitled on the fifth of Sepr. to an annual remittance of tribute. Should the President sanction the measure, he will let you know it. In the mean time you will be so good as to take preparatory steps for having the money delivered according to the order of the Secy. of the Navy. The ship will sail in about 20 days from this place, & will take on the provisions at Norfolk. The money therefore may be delivered either here or at Norfolk as may be most convenient. If equally convenient at this place, it will perhaps be preferable. On this subject you will of course correspond with the Secy. of the Navy.
The President left us yesterday for Monticello. It will be 5 or 6 days before I follow him. Yrs. respectfully & affey.
James Madison
 

   
   RC (NHi: Gallatin Papers). Addressed by JM to Gallatin in New York.



   
   Jefferson directed Gallatin to “take such measures as may be necessary, in conjunction with the Secretary of State, for remitting that sum to Algiers” (Jefferson to Gallatin, 28 July 1802 [ibid.]).


